125 Ind. App. 142 (1954)
122 N.E.2d 905
CONSOLIDATED HOLDING, INC.
v.
ANWEILER ET AL.
No. 18,586.
Court of Appeals of Indiana.
Filed December 16, 1954.
Clinton H. Givan, and Madge W. Kretsch, of Indianapolis, for appellant.
Kunz & Kunz, of Indianapolis, for appellees.
KELLEY, C.J.
Action by appellant against appellees for unpaid rent and damages to property. Trial by jury. Verdict for appellees.
Only error assigned is the overruling by the court of appellant's motion for a new trial. Specifications of motion relied upon by appellant are insufficiency of evidence to sustain verdict and that verdict is contrary to law.
*143 Appellant concedes that evidence as to the property damage was conflicting and that jury could have found either way on that question. However, appellant insists that the evidence is undisputed that appellee, Calvin Anweiler, owed appellant rent in the amount of $125.00 which said appellee had not paid.
Appellees have not filed an answer brief as required by Rule 2-15. Therefore, if appellant's brief makes a prima facie showing of reversible error, we may reverse the judgment. Meadows et al. v. Hickman et al. (1947), 225 Ind. 146, 73 N.E.2d 343; State of Indiana ex rel. Board of Medical Registration and Examination v. Stucker (1953), 232 Ind. 76, 111 N.E.2d 714. An examination of appellant's brief discloses that it does make such a showing.
The judgment appealed from is reversed with instructions to sustain appellant's motion for a new trial.
NOTE.  Reported in 122 N.E.2d 905.